                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STRIKE 3 HOLDINGS, LLC,                           Case No. 19-cv-00723-JCS
                                                         Plaintiff,
                                   8
                                                                                           ORDER TO FILE UPDATED EXHIBIT
                                                  v.                                       REGARDING COPYRIGHT
                                   9
                                                                                           REGISTRATION STATUS
                                  10     JOHN DOE SUBSCRIBER ASSIGNED IP
                                         ADDRESS 107.208.9.165,                            Re: Dkt. No. 9
                                  11                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On March 8, 2019, Plaintiff Strike 3 Holdings, LLC (“Strike 3”) filed a notice stating that,

                                  14   in order to show compliance with recent Supreme Court precedent, Strike 3 “hereby concurrently-

                                  15   files an updated ‘Exhibit A’ to its Complaint demonstrating that all copyright applications for the

                                  16   motion pictures in question here have been registered with the United States Copyright Office.”

                                  17   No such updated exhibit was filed with Strike 3’s notice. No later than March 15, 2019, Strike 3

                                  18   is ORDERED to file an updated exhibit identifying whether registration has been completed for

                                  19   all works at issue.

                                  20          IT IS SO ORDERED.

                                  21   Dated: March 11, 2019

                                  22                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  23                                                   Chief Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
